COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Frank and Senior Judge Hodges
Argued at Salem, Virginia


TROY DYON TARPLEY
                                              MEMORANDUM OPINION * BY
v.   Record No. 2890-98-3                      JUDGE ROBERT P. FRANK
                                                  APRIL 25, 2000
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF MARTINSVILLE
                       Charles M. Stone, Judge

            S. Jane Chittom, Appellate Counsel (Elwood
            Earl Sanders, Jr., Appellate Defender; Public
            Defender Commission, on briefs), for
            appellant.

            Leah A. Darron, Assistant Attorney General
            (Mark L. Earley, Attorney General, on brief),
            for appellee.


     Troy Dyon Tarpley (appellant) appeals his conviction for

grand larceny after a bench trial on December 9, 1998.       On appeal,

he contends that the evidence was insufficient to support the

conviction.   We disagree and affirm the judgment of the trial

court.

                            I.   BACKGROUND

     Appellant was a passenger in a car driven and owned by

William Bruce.   There were two other passengers in the car, Mike

and Jose.   Bruce drove the car to an area known as Koehler Hill in


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
the Rivermont Apartment complex.      Appellant and Mike exited the

car.    There was a group of ten to fifteen people assembled in the

area.    An unknown member of the group approached Bruce's car,

reached into the car, and was "fussing" with Jose.      Bruce exited

the car to try to move the group away from the vehicle.      Bruce was

attacked and knocked unconscious.      Robert Smith, a resident of

Rivermont Apartments, witnessed the fight and testified that

appellant was involved in the fight in which Bruce was attacked.

After Bruce was attacked, Jose attempted to drive Bruce's car away

from the crowd and appellant was a passenger in the car.      Jose

drove the car onto a curb, and then appellant took over as the

driver of the vehicle.    Appellant drove the car away from the

scene of the fight, turned around, and drove the car at a high

rate of speed towards the exit to the apartment complex.

Appellant testified that he took the car because he was afraid and

he wanted to get help.    Appellant did not stop at his own

apartment, his mother's apartment, or any other residents'

apartments to seek help.    Appellant crashed into some trees as he

exited the complex.

                             II.    ANALYSIS

        Appellant challenges the sufficiency of the evidence to

support his conviction of grand larceny.       We find the evidence

sufficient and affirm the judgment of the trial court.

        "When an appeal challenges the sufficiency of the evidence,

the evidence is viewed in the light most favorable to the

                                   - 2 -
Commonwealth, granting to it all reasonable inferences deducible

therefrom.    A judgment will not be disturbed unless plainly wrong

or unsupported by the evidence."    Ford v. Commonwealth, 28 Va.

App. 249, 259, 503 S.E.2d 803, 807 (1998) (citations omitted).

                  "[L]arceny is the taking and carrying
             away of the goods and chattels of another
             with intent to deprive the owner of the
             possession thereof permanently." Lund v.
             Commonwealth, 217 Va. 688, 691, 232 S.E.2d
             745, 748 (1977). Under Code § 18.2-95, grand
             larceny includes "larceny not from the person
             of another of goods and chattels of the value
             of $200 or more."

Winston v. Commonwealth, 26 Va. App. 746, 757, 497 S.E.2d 141, 147

(1998).

                  In determining intent [in a larceny
             case], "the factfinder may consider the
             conduct of the person involved and all the
             circumstances revealed by the evidence."
             Wynn v. Commonwealth, 5 Va. App. 283, 292,
             362 S.E.2d 193, 198 (1987). Indeed, "[t]he
             specific intent in the person's mind may, and
             often must, be inferred from that person's
             conduct and statements." Martin v.
             Commonwealth, 13 Va. App. 524, 527, 414
             S.E.2d 401, 402 (1992) (citing Hargrave v.
             Commonwealth, 214 Va. 436, 437, 201 S.E.2d
             597, 598 (1974)).

Welch v. Commonwealth, 15 Va. App. 518, 524, 425 S.E.2d 101,

105-06 (1992).

     In this case, there was credible evidence that appellant was

involved in the fight in which Bruce was knocked unconscious.

Once Bruce was unconscious, appellant drove Bruce's car away from

the scene at a high rate of speed.       Appellant did not stop at any

of the apartments to attempt to get help.      Instead, he drove for

                                 - 3 -
the exit to the apartment complex.     Such evidence is sufficient to

show intent to permanently deprive Bruce of his vehicle.

     Appellant asserts on brief that he took Bruce's car out of

necessity.   In order to prove necessity, the defendant must show:

"(1) a reasonable belief that the action was necessary to avoid an

imminent threatened harm; (2) a lack of other adequate means to

avoid the threatened harm; and (3) a direct causal relationship

that may be reasonably anticipated between the action taken

and the avoidance of the harm."    Buckley v. City of Falls Church,

7 Va. App. 32, 33, 371 S.E.2d 827, 827-28 (1988).

     In this case, appellant presented evidence to the trial court

that he took Bruce's car because he was frightened and wanted to

escape from the group on Koehler Hill.     The trial judge rejected

appellant's evidence and convicted him.    On appeal, we will not

disturb the trial court's determination of the evidence.

     For these reasons, we find the evidence sufficient to support

appellant's conviction for grand larceny and, therefore, affirm

the judgment of the trial court.

                                                           Affirmed.




                               - 4 -